      Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA           :
                                   :
                                   :          S.1 18 Cr. 874 (JSR)
          -v-                      :
                                   :          ORDER
LAWRENCE WALSH,                    :
                                   :
     Defendant.                    :
                                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     On April 15, 2019, defendant Walsh pleaded guilty to a

7-count superseding information.        Because Walsh had entered into

a cooperation agreement with the Government, the plea and

related filings were sealed. Subsequently, however, after Walsh

had substantially completed his cooperation, he was sentenced by

this Court on June 15, 2020.      It is therefore now appropriate to

unseal the entire file.     It appears, however, that the waiver of

indictment that accompanied the plea to the superseding

information has been misplaced.      In its stead, therefore, the

Clerk is directed to file the transcript of the proceeding of

April 15, 2020, here attached, which makes crystal clear that

such a waiver was signed by the defendant, his counsel, and the

Court’s deputy, and agreed to prior to entry of the guilty plea.

     Further, the Clerk of the Court is hereby directed to

immediately unseal and place on the public electronic docket of

this case all filings of any kind connected to this case,


                                    1
         Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 2 of 24



including the Judgment and Commitment Order recently sent to the

Clerk.

     SO ORDERED.

Dated:       New York, NY                  _______________________
             July 7, 2020                  JED S. RAKOFF, U.S.D.J.




                                       2
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 3 of 24




                                                                    3503-24
                                                                 Page 1 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 4 of 24




                                                                    3503-24
                                                                 Page 2 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 5 of 24




                                                                    3503-24
                                                                 Page 3 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 6 of 24




                                                                    3503-24
                                                                 Page 4 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 7 of 24




                                                                    3503-24
                                                                 Page 5 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 8 of 24




                                                                    3503-24
                                                                 Page 6 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 9 of 24




                                                                    3503-24
                                                                 Page 7 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 10 of 24




                                                                     3503-24
                                                                  Page 8 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 11 of 24




                                                                     3503-24
                                                                  Page 9 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 12 of 24




                                                                       3503-24
                                                                  Page 10 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 13 of 24




                                                                       3503-24
                                                                  Page 11 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 14 of 24




                                                                       3503-24
                                                                  Page 12 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 15 of 24




                                                                       3503-24
                                                                  Page 13 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 16 of 24




                                                                       3503-24
                                                                  Page 14 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 17 of 24




                                                                       3503-24
                                                                  Page 15 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 18 of 24




                                                                       3503-24
                                                                  Page 16 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 19 of 24




                                                                       3503-24
                                                                  Page 17 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 20 of 24




                                                                       3503-24
                                                                  Page 18 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 21 of 24




                                                                       3503-24
                                                                  Page 19 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 22 of 24




                                                                       3503-24
                                                                  Page 20 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 23 of 24




                                                                       3503-24
                                                                  Page 21 of 22
Case 1:18-cr-00874-JSR Document 79 Filed 07/07/20 Page 24 of 24




                                                                       3503-24
                                                                  Page 22 of 22
